Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob et al. (US 10411069).
Regarding claim 1, Jacob discloses an MRAM (magnetoresistive random-access memory) structure comprising:
a first vertical MRAM stack (28) disposed upon a bottom electrode (12) [Figs. 1G-2];
a spin-Hall-effect (SHE) rail (32) disposed above and in electrical contact with the first vertical MRAM stack [Figs. 1G-2]; and 
a second vertical MRAM stack (34) disposed above and in electrical contact with the SHE rail [Figs. 1G-2].
Regarding claims 2 and 9, Jacob discloses wherein the second vertical MRAM stack (34) comprises a larger cross-sectional area than a cross-sectional area of the first vertical MRAM stack (28) [Fig. 1G].

Regarding claims 5 and 12, Jacob discloses wherein the SHE rail (32) comprises a conductive material [col. 5, lines 56-67].
Regarding claims 7 and 14, Jacob discloses wherein a free layer (26) of the first MRAM stack (28) is disposed adjacent to the SHE rail (32) [Figs. 1G-2].
Regarding claim 8, Jacob discloses a magnetoresistive random-access memory (MRAM) structure comprising: 
a first vertical MRAM stack (28) disposed upon a bottom electrode (12), the first vertical MRAM stack (28) disposed in electrical communication with a transistor (T2) [Figs. 1G-2]; 
a spin-Hall-effect (SHE) rail (32) disposed above and in electrical contact with the first vertical MRAM stack [Figs. 1G-2]; and 
a second vertical MRAM stack (34) disposed above and in electrical contact with the SHE rail [Figs. 1G-2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 10411069) in view of Ahn et al. (US 2020/0161542)

forming a first vertical magnetoresistive random-access memory (MRAM) cell stack (28) upon a first electrode (12/16) [Figs. 1G-2]; 
forming a spin-Hall-effect (SHE) layer (32) above and in electrical contact with the first vertical MRAM cell stack [Figs. 1G-2]; 
forming a second vertical MRAM cell stack (34) above and in electrical contact with an exposed portion of the SHE layer [Figs. 1G-2]; 
forming a second electrode (44) above and in electrical contact with the second vertical MRAM cell stack [Figs. 1G-2]; and 
forming a metal contact (48) above and in electrical connection with the second electrode [Figs. 1G-2].
However, Jacob does not disclose the recited protective dielectric layer.
Ahn teaches forming a protective dielectric layer (106/108) covering a portion of the SHE layer (124) [Figs. 1 and 4]. 
Regarding claims 6, 13 and 18, Ahn teaches wherein the SHE rail (124) comprises a protrusion (126) disposed above the first vertical MRAM stack [Figs. 1 and 4]. 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Jacob by including a she rail having a protrusion between first and second MRAM stacks, and a protective dielectric layer as taught by Ahn because it helps to decrease the current flow loss and improve switching efficiency [paragraph 0040]. The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 16, Jacob discloses a first electrode (12/16) is disposed in electrical contact with an underlying semiconductor device transistor (T2) [Figs. 1G-2].
Regarding claim 19, Jacob discloses forming a free layer (26) of the first vertical MRAM cell stack (28) adjacent to and in electrical contact with the SHE layer (32) [Figs. 1G-2].
Regarding claim 20, Jacob discloses wherein the SHE layer (32) comprises a conductive metal [col. 5, lines 56-67].
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatcher (US 9858975) and Kakinuma et al. (US 2019/0051815) discloses a spin-Hall-effect (SHE) rail (110 in Fig. 6, and 31 in Fig. 1 and paragraph 0107, respectively].
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/Primary Examiner, Art Unit 2815